Title: To Thomas Jefferson from William Temple Franklin, 1 August 1790
From: Franklin, William Temple
To: Jefferson, Thomas



Dear Sir
Philada. 1. August 1790

I was not in Town when your Letter of the 25th. July arrived: but according to the Directions I had left, it was opened and shew’d to Mr. Leiper; who has, I find, in consequence thereof, and in order to accommodate you as much as possible, sent his Master Carpenter to New-York to receive your Directions relative to the Augmentation you wish to the house. This I have much approved of, as it will save a great deal of writing, and prevent any misunderstandings.—I did not, I believe, mention to you, that there are not at present any Stables or Coach house erected, but Mr. Leiper intends building such either at the End of the house Lot, or on a Lot not far distant. These however, as well as the new Room, will increase the Rent somewhat. The lot adjoining your House, does not as you suppose belong to Mr. Leiper, but in consequence of your Wish to have your Offices near you, he has endeavor’d to purchase it; but has not effected it, the Owner being, as he thinks, too exorbitant in his Demand. There is a House on it that might suit for the Offices, and perhaps it may be possible to rent it.

Adieu, my Dear Sir; I beg you would not think you give me any Trouble, when you afford me an Opportunity of being either useful or agreable to you, being very sincerely, and with great Regard, Your affectionate and very humble Sevt.

W. T. Franklin

